The Chancellor
held, that because of the institution of the suit in this court in New Castle county after, and during the pendency of, the suit instituted by the petitioner against this de*288fendant in this court in Kent county seeking the same relief, the receiver appointed in the New Castle County proceeding should be discharged. The receiver was, therefore, directed to file a report of his proceedings, and was thereafter discharged, the costs incurred in the New Castle county proceeding, including compensation to the receiver and his solicitor, being imposed upon the complainant therein.